Exhibit 21.1 Bimini Capital Management, Inc. Consolidated Subsidiaries of the Registrant December31, 2014 Consolidated subsidiaries included in the 2014 consolidated financial statements of Bimini Capital Management, Inc. are follows, except for Orchid Island Capital, Inc. which was deconsolidated on December 31, 2014: Jurisdiction of Organization Percentage of VotingPower Bimini Advisors, Inc. Maryland Mortco TRS, LLC Delaware % HomeStar SPV Holdings, Inc. Delaware HS Special Purpose, LLC Delaware Opteum Financial Services Corporation Pennsylvania Opteum Mortgage Acceptance Corporation Delaware Opteum SPV 2, LLC Delaware Orchid Island Capital, Inc. Maryland
